Title: From George Washington to the Officer Commanding Militia at Hackensack New Bridge, 9 September 1778
From: Washington, George
To: Officer Commanding Militia at Hackensack New Bridge


          
            Sir
            Head Quarters [White Plains] 9 Sept. 1778
          
          Major Clough, who commands at Hackinsack, is under the necessity of sometimes allowing
            persons to carry small matters into New York, and to bring a few goods out, that he may
            the better obtain intelligence. The persons employed in that way are sometimes stopped
            by your guards,  under suspicion that they are carrying on a
            contraband trade. You will therefore be pleased to give orders to your officers not to
            detain or molest any person shewing a pass from Major Clough. I am &c.
        